Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notes: the claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Examiner cites particular pages, columns, paragraphs and/or line numbers in the references as applied to the claims above. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. In order to facilitate compact prosecution, in preparing responses, it is respectfully requested that the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Your cooperation is greatly appreciated to advance the Office goal of compact prosecution and thus reducing application pendency time.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 28-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11087544 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the features recited in current claimed invention are similarly recited in the patent claims.
Claims 21-26, 28-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-20 of U.S. Patent No. 10373391 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the features recited in current claimed invention are similarly recited in the patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26, 28-40 are rejected under 35 U.S.C. 102a1as being anticipated by Haddick et al., US 2016/0209648 A1, hereinafter Haddick.
Claim 21. 
Haddick teaches a wearable augmented reality apparatus (see [0006] discloses an augmented reality eyepiece) comprising: 
a processor operationally coupled to one or more sensors (see 0007] discloses internal software applications may interface with inputs and output facilities provided by the eyepiece through facilities internal and external to the eyepiece, such as initiated from the surrounding environment, sensing devices, user action capture devices, internal processing facilities, internal multimedia processing facilities, other internal applications, camera, sensors, microphone, through a transceiver, through a tactile interface, from external computing facilities, external applications, event and/or data feeds, external devices, third parties, and the like); 
an optical engine operationally coupled to the processor (see [0150] discloses a processor, which may include a memory and an operating system, may control the LED light source and the optical display); 
an optical system operationally coupled to the optical engine (see FIG. 24 depicts a ring that controls the eyepiece with an integrated camera (as the optical engine) or see [0152-0153] discloses the LED engine as the optical engine); 
the processor being configured to control the optical engine to adjust the perceived position of at least one virtual avatar based at least in part on data received from the one or more sensors (see [0251] discloses portions of the lens may be altered in brightness, contrast, spatial extent, resolution, and the like, such as fixed to include the entire display area, adjusted to only a portion of the lens, adaptable and dynamic to changes in lighting conditions of the surrounding environment and/or the brightness-contrast of the displayed content, and the like). At [0282] discloses the electrically-adjustable lenses may be controlled by the controls of the glasses, a focus adjustment is made by calling up a menu from the controls and adjusting the focus of the lens. The lenses may be controlled separately or may be controlled together. The adjustment is made by physically turning a control knob, by indicating with a gesture, or by voice command, the augmented reality glasses may also include a rangefinder, and focus of the electrically-adjustable lenses may be controlled automatically by pointing the rangefinder, such as a laser rangefinder, to a target or object a desired distance away from the user. Also see [0284], [0287], [0334].

Claim 22. 
Haddick teaches the wearable augmented reality apparatus of claim 21, wherein the optical system contains at least one Fresnel lens. See [0240], and the examiner believes selecting different type of lens may be considered as a design choice.

Claim 23. 
Haddick teaches the wearable augmented reality apparatus of claim 21, wherein the optical system includes at least one parabolic reflector. [0339] discloses the classic cassegrain configuration 3500 uses a parabolic reflector. And at [0340] discloses the cassegrain design also makes use of the special properties of parabolic and hyperbolic reflectors.

Claim 24. 
Haddick teaches the wearable augmented reality apparatus of claim 21, wherein the optical system includes at least one Fresnel reflector. See [0240].

Claim 25. 
Haddick teaches the wearable augmented reality apparatus of claim 22, wherein the optical system includes at least one Fresnel reflector. See [0240].

Claim 26. 
Haddick teaches the wearable augmented reality apparatus of claim 21, further comprising at least one speaker configured to output sound based on at least a portion of the data received from the one or more sensors. See [0231] discloses the eyepiece may be able to connect to a central external peripheral interface device that provides connectivity to external peripheral devices, where the external peripheral interface device may include computer interface facilities, such as a computer processor, memory, operating system, peripheral drivers and interfaces, USB port, external display interface, network port, speaker interface, microphone interface, and the like.

Claim 28. 
Haddick teaches (see the rejection of claim 1) a method for estimating the position of and producing an avatar for a wearable augmented reality apparatus, the method comprising: receiving data from one or more sensors; forming, by a microdisplay (see Haddick illustrates in figs. 6-10,13-14, 24, 27-28 the microdisplay) an image; guiding (see [0157] discloses if there are no directing optics, the display may be mounted on the top, the side, and the like, of the waveguide, also see [0162]), by a light guidance system (see Haddick at [0707], [0782]), light from the image to produce a virtual image (see FIG. 15 depicts the advantages of the eyepiece in real-time image enhancement, keystone correction, and virtual perspective correction) at a distance in front of an eye of a wearer of the wearable augmented reality apparatus to create the avatar at a perceived position superimposed on a field of vision of the wearer (see FIG. 43 depicts an embodiment of a virtually projected image on a part of the human body); and adjusting the perceived position of the avatar based at least in part on the data received from the one or more sensors. See [0408] discloses eyepiece facilities may provide for locking the position of a virtual keyboard down relative to a real environmental object (e.g. a table, a wall, a vehicle dashboard, and the like) where the virtual keyboard then does not move as the wearer moves their head. In an example, and referring to FIG. 42, the user may be sitting at a table and wearing the eyepiece 2402, and wish to input text into an application, such as a word processing application, a web browser, a communications application, and the like. The user may be able to bring up a virtual keyboard 2408, or other interactive control element (e.g. virtual mouse, calculator, touch screen, and the like), to use for input. The user may provide a command for bringing up the virtual keyboard 2408, and use a hand gesture 2404 for indicating the fixed location of the virtual keyboard 2408. The virtual keyboard 2408 may then remain fixed in space relative to the outside environment, such as fixed to a location on the table 2410, where the eyepiece facilities keep the location of the virtual keyboard 2408 on the table 2410 even when the user turns their head. That is, the eyepiece 2402 may compensate for the user's head motion in order to keep the user's view of the virtual keyboard 2408 located on the table 2410. In embodiments, the user may wear the interactive head-mounted eyepiece, where the eyepiece includes an optical assembly through which the user views a surrounding environment and displayed content. The optical assembly may include a corrective element that corrects the user's view of the surrounding environment, an integrated processor for handling content for display to the user, and an integrated image source for introducing the content to the optical assembly. An integrated camera facility may be provided that images the surrounding environment, and identifies a user hand gesture as an interactive control element location command, such as a hand-finger configuration moved in a certain way, positioned in a certain way, and the like. The location of the interactive control element then may remain fixed in position with respect to an object in the surrounding environment, in response to the interactive control element location command, regardless of a change in the viewing direction of the user. In this way, the user may be able to utilize a virtual keyboard in much the same way they would a physical keyboard, where the virtual keyboard remains in the same location. However, in the case of the virtual keyboard there are not ‘physical limitations’, such as gravity, to limit where the user may locate the keyboard. For instance, the user could be standing next to a wall, and place the keyboard location on the wall, and the like. It will be appreciated by one skilled in the art that the ‘virtual keyboard’ technology may be applied to any controller, such as a virtual mouse, virtual touch pad, virtual game interface, virtual phone, virtual calculator, virtual paintbrush, virtual drawing pad, and the like. For example, a virtual touchpad may be visualized through the eyepiece to the user, and positioned by the user such as by use of hand gestures, and used in place of a physical touchpad. Also see [0411].

Claim 29. 
Haddick teaches the method of claim 28, wherein the one or more sensors include at least one infrared (IR) sensor. See [0287] discloses other sensors may also be used to stabilize the image or correctly place the image in the user's field of view, such as an accelerometer, a position sensor, a distance sensor, a rangefinder, a biological sensor, a geodetic sensor, an optical sensor, a video sensor, a camera, an infrared sensor, a light sensor, a photocell sensor, or an RF sensor.

Claim 30. 
Haddick teaches the method of claim 29, wherein the IR sensor is configured to send data that includes the distance between the wearable augmented reality apparatus and one or more external objects. [0292] Voltages may be applied to the electrodes in patterns for a short period of time and a check on the focus or astigmatism made. The check may be made, for instance, by an image sensor. In addition, sensors on the camera or in this case the lens, may detect motion of the camera or lens.

Claim 31. 
Haddick teaches the method of claim 29, wherein the IR sensor is configured to send data that includes the position of one or more infrared-emitting devices relative to the wearable augmented reality apparatus. See [0320] discloses a soldier may be able to detect the possible placement of an underground explosive device (e.g. an improvised explosive device (IED)) from a distance.

Claim 32. 
Haddick teaches the method of claim 31, wherein the one or more infrared-emitting devices are operationally coupled to the headset. See [0379].

Claim 33. 
Haddick teaches the method of claim 29, wherein the one or more sensors include at least one IMU sensor and at least one GPS unit. See [0380] discloses sensors for measuring a user's body motion may be used to control the eyepiece, or as an external input, such as using an inertial measurement unit (IMU). And at [0382] discloses the system may now be able to correlate the position of the pointing finger with the location of the environmental feature as seen by the camera. Additionally, the eyepiece may have position and orientation sensors, such as GPS and a magnetometer, to allow the system to know the location and line of sight of the user.

Claim 34. 
Haddick teaches the method of claim 28, wherein the one or more sensors include at least one IMU sensor and at least one GPS unit. See [0380] discloses sensors for measuring a user's body motion may be used to control the eyepiece, or as an external input, such as using an inertial measurement unit (IMU). And at [0382] discloses the system may now be able to correlate the position of the pointing finger with the location of the environmental feature as seen by the camera. Additionally, the eyepiece may have position and orientation sensors, such as GPS and a magnetometer, to allow the system to know the location and line of sight of the user.

Claim 35. 
Haddick teaches the method of claim 34, further comprising: transmitting data to a smart device; receiving processed data from the smart device; and the adjusting the perceived position of the avatar is further based at least in part on the processed data. See [0287] discloses these gross movements may be more important to correct or to account for, rather than, for instance, independent and small movements in the linkages of components downstream from the projector. In embodiments, the gyroscopic stabilization may stabilize the image when it is subject to a periodic motion. For such periodic motion, the gyroscope may determine the periodicity of the user's motion and transmit the information to a processor to correct for the placement of content in the user's view. Also see [0331] and [0700].

Claim 36. 
Haddick teaches the method of claim 35, wherein the processed data from the smart device includes some additional information about a location of the wearable augmented reality apparatus based at least in part on data from the one or more sensors. At [0700] discloses the ground sensor unit 7102 may capture a sensor and image data of an event(s) and transmit it over a wireless network connection to an eyepiece 7120. Further, the eyepiece may then transmit the data to an external communications facility 7122, such as a cell network, a satellite network, a WiFi network, to another eyepiece, and the like.

Claim 37. 
Haddick teaches the method of claim 28, further comprising measuring a heart rate of the wearer of the wearable augmented reality apparatus. See [0354] discloses these sensors may include, as noted, a temperature sensor, and also sensor to detect: pulse rate; beat-to-beat heart variability; EKG or ECG; respiration rate; core body temperature; heat flow from the body; galvanic skin response or GSR; EMG; EEG; EOG; blood pressure; body fat; hydration level; activity level; oxygen consumption; glucose or blood sugar level; body position; and UV radiation exposure or absorption. In addition, there may also be a retinal sensor and a blood oxygenation sensor (such as an Sp0.sub.2 sensor), among others.

Claim 38. 
Haddick teaches the method of claim 37, wherein the perceived position of the avatar is adjusted based at least in part on the heart rate of the wearer. See [0360] discloses in this way, a virtual “tripwire” may be created when a heart rate is detected between the transmitter and receiver. In an embodiment, the sensor may be used as an in-field diagnostic or self-diagnosis tool. EKG's may be analyzed and stored for future use as a biometric identifier. A user may receive alerts of sensed heart rate signals and how many heart rates are present as displayed content in the eyepiece.

Claim 39. 
Haddick teaches the method of claim 28, wherein the wearable augmented reality apparatus is used for running and the avatar is a virtual running partner. [0287] discloses these larger movements may include gross movements of the user, e.g., walking or running, riding in a vehicle Smaller vibrations may also result within the augmented reality eyeglasses, that is, vibrations in the components in the electrical and mechanical linkages that form the path from the camera (input) to the image in the waveguide (output). At [0352] discloses a wearer may be running a simulation, such as a game application, military application, commercial application, and the like, where the movements and contact with objects, such as through at least one of a plurality of sense devices, are fed to the eyepiece as commands that influence the simulation displayed through the eyepiece.

Claim 40. 
Haddick teaches the method of claim 28, wherein the light guidance system includes at least one waveguide. See [0157] discloses as a result the back light and the display may be mounted either adjacent to the wave guide, or there may be collumnizing/directing optics after the display to get the light to properly enter the optic. At [0557] discloses the glasses include a curved holographic wave guide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Haddick, and further in view of Wexler et al., US 2018/0115797 A1, hereinafter Wexler.

Claim 27. 
Haddick is silent regarding the wearable augmented reality apparatus of claim 26, wherein the at least one speaker is a bone conduction speaker.
However, Wexler teaches at [0102] that the audible or visual feedback may be provided via any type of connected audible or visual system or both. Feedback of information according to the disclosed embodiments may include audible feedback to user 100 (e.g., using a Bluetooth™ or other wired or wirelessly connected speaker, or a bone conduction headphone).
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wexler into Haddick in order to provide for apparatuses and methods for automatically capturing and processing images to provide useful information to users of the apparatuses, and for systems and methods to process and leverage information gathered by the apparatuses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613